Citation Nr: 0010824	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-10 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1986.

This appeal arises from a decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a right ankle disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a right ankle disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

May 1977 service medical records reveal that the veteran 
sought treatment for right ankle pain.  An X-ray was negative 
for fractures.  The impression was anterior talofibular (ATF) 
ligament tear.  During a June 1977 orthopedic clinic visit, 
the ankle was stable with decreased range of motion and 
tenderness at the ATF ligament.  The veteran's DD Form 214 
reflects that he had in excess of 11 years as a field medical 
assistant. 

The record is negative for evidence of treatment between the 
veteran's separation in January 1986 and his VA orthopedic 
examination in November 1996 in which the diagnosis was: a 
history of right ankle sprain.  Service connection was denied 
as not well grounded by a November 1996 rating decision that 
found that there was no medical evidence of a permanent 
residual or chronic right ankle disability.

During the veteran's personal hearing in May 1997 he 
testified that he had had no ankle trouble before service.  
He injured his ankle in May 1977 and was told to ice it for 
24 hours and then return for X-rays.  He was told that the 
ATF ligament was torn.  His ankle was placed in a cast and in 
June he was given another cast for two weeks.  Then another 
cast was put on for two weeks.  He had had emergency medical 
training during his officer basic course.  Since he was in 
the Medical Service Corps he saw a lot of doctors about his 
ankle informally and no notations were made in his records.  
He testified that his ankle is still sore when he gets up in 
the morning and that it loosens up during the day.  He 
elevates it or ices it after activities.  He had not gotten 
treatment for it since his separation.  

A July 1997 VA X-ray was normal without anything to suggest 
ligamentous instability.  An October 1997 VA orthopedic 
examination found no residuals of a ligament tear of the 
right ankle.  The report, together with its addendum indicate 
that taken with the fact that the X-ray showed no widening of 
the ankle mortise, the veteran had had a good result from the 
in-service treatment.  The veteran's wincing and reports 
indicated pain on motion during testing but there was no 
evidence of incoordination or excess fatigability due to 
pain.  The diagnosis was remote sprain, with possible ATF 
ligament tear, right ankle, treated with short leg cast, with 
no residual arthritic changes and no instability.  The report 
did not relate the pain on motion to the inservice injury.

In the present case, the VA orthopedic examiner found no 
objective medical evidence of any residual of the veteran's 
in-service right ankle injury.  Although the veteran reported 
pain during range of motion testing, the examiner did not 
link that pain to the in-service injury.

The veteran testified that he had had some medical training 
during service.  However, he gave no indication that he had 
special knowledge regarding orthopedics nor is there any 
evidence to that effect in the record.  In light of the other 
medical evidence of record, the veteran's opinion regarding 
the existence and etiology of a right ankle condition is not 
probative medical evidence.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  Also applying Black, his account, filtered 
as it was through a layman's sensibilities, of what doctors 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette.

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
is no medical evidence of the presence of any current right 
ankle disability and there are no medical opinions linking 
any current right ankle conditions to service.  Therefore, 
the veteran's service connection claim is not well grounded 
and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the February 1997 statement of the case and in the 
January 1998 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of a current right ankle 
disability.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of service connection for a right 
ankle disorder is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 
- 6 -


- 4 -


